LOGO [g820621.jpg]   

Axiall Corporation

1000 Abernathy Road NE

Suite 1200

Atlanta, Georgia 30328

 

  

 

EXHIBIT 10.32

 

 

December 1, 2015

Sharon Piciacchio

 

  Re:       Separation Agreement

Dear Sharon:

This letter (“Separation Agreement”) sets forth the terms and conditions of your
retirement from Axiall Corporation. Your employment as SVP, Supply Chain ends
effective December 31, 2015 (“Separation Date”). As of the Separation Date, you
will no longer hold any position as an officer or employee of the Company’s
subsidiaries and affiliates, and will promptly execute any such documents and
take such actions as may be necessary or reasonably requested to effectuate or
memorialize the separation of your employment.

 

  1. SEVERANCE BENEFITS

In consideration for you signing this Separation Agreement no earlier than the
Separation Date, you will receive payments and benefits as specified in
Exhibit A attached hereto (the “Severance Benefits”). You acknowledge that the
compensation and benefits provided under this Separation Agreement are greater
than what you would be legally entitled to receive in the absence of this
Separation Agreement.

 

  2. WAIVER AND RELEASE

In exchange for the Severance Benefits the Company will provide you under this
Separation Agreement, you release and forever discharge the Company, any and all
past, present or future parents, subsidiaries and affiliates (the “Axiall
Companies”), and any and all past, present, or future related persons or
entities, including but not limited to the Company’s and the Axiall Companies’
officers, directors, managers, employees, shareholders, agents, attorneys,
successors and assigns, specifically including without limitation Axiall
Corporation (the “Released Parties”) from, any and all actions, claims, demands
and damages, whether actual or potential, known or unknown, and specifically but
not exclusively, which you may have or claim to have against the Released
Parties as of the date you sign this Separation Agreement including, without
limitation, any and all claims related or in any manner incidental

 

Agreed to by Sharon Piciacchio (Initials/Date):     /s/Sharon Piciacchio/11/25/15

Agreed to by Axiall Corporation (Initials/Date):      /s/Dean Adelman   
 /12/1/15



--------------------------------------------------------------------------------

Sharon Piciacchio

Page 2

 

to your employment with the Company or termination of that employment
relationship (“claims”) which you or your heirs, successors, executors, or other
representatives may have. All such claims are forever barred by this Separation
Agreement regardless of the forum in which such claims might be brought,
including, but not limited to, claims (a) under any federal, state or local law
governing the employment relationship or its termination (including, but not
limited to, Title VII of the Civil Rights Acts of 1964 and 1991; the Americans
with Disabilities Act; the Family Medical Leave Act; the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act, the Worker Adjustment and
Retraining Notification Act, the federal Age Discrimination in Employment Act,
any state, local, and other federal employment laws, and any amendments to any
of the foregoing) and/or (b) under the common law for breach of contract,
wrongful discharge, personal injuries and/or torts. You understand that this is
a general waiver and release of all claims, known or unknown, that you may have
against the Released Parties based on any act, omission, matter, cause or thing
that occurred through the date of your execution of this Separation Agreement.

The above release does not waive claims (i) that may arise after you sign this
Separation Agreement, (ii) which cannot be released by private agreement or
(iii) to enforce the terms of this Separation Agreement, including the payment
of the compensation and benefits specified in Exhibit A.

 

  3. COVENANT NOT TO SUE

You understand that this release will be final and binding. You promise that you
will not pursue any claim that you have settled by this release. You further
understand that nothing in this release generally prevents you from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the EEOC, NLRB, or any other federal, state or local agency charged
with the enforcement of any employment laws, although by signing this release
you are waiving your right to individual relief based on claims asserted in such
a charge or complaint. The Company agrees that this Separation Agreement does
not extend to, release or modify any rights to indemnification or advancement of
expenses to which you are entitled from the Company or its insurers under the
Company’s Certificate of Incorporation, Bylaws, or other corporate governing law
or instruments.

 

  4. NO RE-EMPLOYMENT

You agree that you will not seek or accept employment with the Company,
including assignment to or on behalf of the Company as an independent contractor
or through any third party, and the Company has no obligation to consider you
for any future employment or assignment.

 

 

 

Agreed to by Sharon Piciacchio (Initials/Date):     /s/Sharon Piciacchio/11/25/15

Agreed to by Axiall Corporation (Initials/Date):      /s/Dean Adelman   
 /12/1/15



--------------------------------------------------------------------------------

Sharon Piciacchio

Page 3

 

 

  5. REVIEW OF SEPARATION AGREEMENT

This Separation Agreement is important. You are advised to review it carefully
and consult an attorney before signing it, as well as any other professional
whose advice you value, such as an accountant or financial advisor.

 

  6. RETURN OF PROPERTY

You affirm that you have returned to the Company all Company Property, as
described more fully below. “Company Property” includes company-owned motor
vehicles, equipment, supplies and documents. You further agree that you will not
retain any copies or duplicates of any such Company Property.

 

  7. NON-DISPARAGEMENT

You agree that you will not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning the Released Parties, the Company or Axiall Companies,
their business, their actions or their officers or directors, to any person or
entity, regardless of the truth or falsity of such statement. The Company shall
direct the officers and directors of the Company and Axiall Companies not to
make or issue, or procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information about you. This
paragraph does not apply to truthful testimony compelled by applicable law or
legal process.

 

  8. NATURE OF AGREEMENT

By signing this Separation Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this
Separation Agreement you have relied only on the promises written in this
Separation Agreement and not on any other promise made by the Company or Axiall
Companies. This Separation Agreement is not, and will not be considered, an
admission of liability or of a violation of any applicable contract, law, rule,
regulation, or order of any kind.

This Separation Agreement contains the entire agreement between the Company,
other Axiall Companies and you regarding your departure from the Company,
provided that all post-employment covenants contained in Paragraph 8 of the
May 2013, May 2014 and May 2015 Restricted Stock Unit Agreements or in any other
equity incentive agreement, remain in full force and effect. The Severance
Benefits are in full satisfaction of all compensation arrangements between you
and the Company.

 

 

Agreed to by Sharon Piciacchio (Initials/Date):     /s/Sharon Piciacchio/11/25/15

Agreed to by Axiall Corporation (Initials/Date):      /s/Dean Adelman   
 /12/1/15



--------------------------------------------------------------------------------

Sharon Piciacchio

Page 4

 

You have at least twenty-one (21) days to consider the terms of this Separation
Agreement and, if you execute it prior to the expiration of such period,
knowingly waive the right to consider it for twenty-one days. You may, for a
period of seven (7) days following the execution of this Separation Agreement,
revoke your acceptance of it. This revocation must be done in writing and
delivered to the Company’s Legal Department before the close of business on the
seventh day. This Agreement shall not become effective until the expiration of
this seven-day revocation period.

 

  9. SUCCESSORS AND ASSIGNS

The provisions of this Agreement shall inure to the benefit of, and be binding
upon, your successors, administrators, heirs, legal representatives and assigns,
and the successors and assigns of the Company. The Company shall require any
successor (including without limitation any persons acquiring directly or
indirectly all or substantially all of the business and/or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise, and
such successor shall thereafter be deemed the Company for purposes of this
Agreement) to assume and agree to perform the obligations under this Agreement
in the same manner and to the same extent the Company would be required to
perform if no such succession had taken place.

On behalf of all of the senior leaders of the Company, I thank you for your
contributions and years of service to Axiall Corporation and its predecessor
companies.

 

AXIALL CORPORATION

 

/s/Dean Adelman            

By: Dean Adelman

Accepted and agreed to:

 

 

/s/Sharon Piciacchio                     

    Sharon Piciacchio

 

Date:    11/25/15                           

 

Agreed to by Sharon Piciacchio (Initials/Date):     /s/Sharon Piciacchio/11/25/15

Agreed to by Axiall Corporation (Initials/Date):      /s/Dean Adelman   
 /12/1/15



--------------------------------------------------------------------------------

Sharon Piciacchio

Page 5

 

Exhibit A (amended February 5, 2016)

Severance and Other Benefits*

 

1. Severance benefits as follows, payable on July 1, 2016 (or, in the event of
death prior to July 1, 2016, within thirty (30) days following your death), less
applicable withholdings and deductions:

 

  ●   A lump sum cash payment equal to 1 times your base salary (as in effect
immediately prior to the Separation Date) in an amount equal to $360,500.00;

 

  ●   A lump sum cash payment equal to 1 times your target payment under the
Company’s short term cash incentive plan for the 2015 plan year in an amount
equal to $216,300.00; and

 

  ●   A lump sum cash 2015 special bonus payment in an amount equal to
$87,500.00.

 

  2. The Company will pay the premiums for extended coverage (medical and
dental) under COBRA for you and your eligible dependents commencing January 1,
2016 and ending on the earlier of (i) June 30, 2017, or (ii) the date your
coverage otherwise terminates in accordance with COBRA (including without
limitation termination of coverage upon you or your eligible dependent(s)
becoming Medicare eligible). In order to implement this coverage, when you
receive the COBRA notice, you must promptly elect continuation coverage in
accordance with the instructions in the notice. The Company payment will be made
directly to the applicable health plan.

 

3. Treatment of outstanding equity awards in accordance with the terms of the
applicable equity incentive plans and related equity award agreements, including
the following benefits (as further described in, and qualified by reference to,
such plans and agreements):

 

  ●   You will maintain outstanding stock options granted to you upon the
conversion of your PPG Industries, Inc. stock options to Axiall Corporation
stock options on January 28, 2013, in the amount of 9,810 Axiall Corporation
shares and a corresponding grant price of $33.93 per share and in the amount of
8,351 Axiall Corporation shares and a corresponding grant price of $33.46 per
share. All such stock options shall be subject to the applicable stock option
plan terms and conditions.

 

  ●   Fully vested Restricted Stock Units as of the Separation Date.

 

  ●   Pro-rata vesting of the Performance Restricted Stock Units granted to you
in May 2014

 

 

* Except where expressly provided, all benefits will be paid or provided in the
manner and at the time specified in the underlying plan or agreement, or as
required under applicable law.

 

Agreed to by Sharon Piciacchio (Initials/Date):     /s/Sharon Piciacchio/2/8/16

Agreed to by Axiall Corporation (Initials/Date):     /s/Dean Adelman    
/2/16/16



--------------------------------------------------------------------------------

Sharon Piciacchio

Page 6

 

  and May 2015 pursuant to the Company’s form of TSR-Based Performance
Restricted Stock Unit Agreement, with the pro-rata amount (a) based on the
number of full weeks from the date of grant until the Separation Date relative
to the total number of full weeks in the performance period, and (b) determined
and contingent upon actual achievement of the applicable management objectives,
as follows:

 

Grant Date

  Performance Date  

Full

Performance Period

  Full Grant   Pro Rata Performance Period  

Pro Rata

Target

Grant

May 19, 2014

  May 19, 2017   156 weeks    2,113    84 weeks    1,138 

May 19, 2015

  May 19, 2018   156 weeks    4,666    32 weeks    957 

 

4. Accrued salary, and vested benefits under the Axiall Corporation Retirement
Plan (the “Pension Plan”). The Company intends to open, within the 2016 plan
year, a bulk lump sum window offering for participants in the Pension Plan whose
employment has terminated and who have a vested benefit, subject to the
eligibility criteria for the window offering. The Company expects that you will
be eligible to participate in such a window offering, provided that you do not
request the commencement of your pension benefit prior to electing to receive a
lump sum distribution of your vested benefit, in the event that the Company
decides to make the offering available to eligible participants.

 

5. Accrued and vested benefits under the Axiall Corporation 401(k) Retirement
Savings Plan. Subject to the plan terms and applicable regulations, you may
direct your investments in the 401(k) plan, including maintaining your
investment balance in the 401k) plan or direct a rollover into an IRA.

 

Agreed to by Sharon Piciacchio (Initials/Date):     /s/Sharon Piciacchio/2/8/16

Agreed to by Axiall Corporation (Initials/Date):     /s/Dean Adelman    
/2/16/16